Name: 1999/41/EC: Commission Decision of 21 December 1998 approving the 1999 technical action plan for improving agricultural statistics (notified under document number C(1998) 4343) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  management;  farming systems
 Date Published: 1999-01-16

 Avis juridique important|31999D00411999/41/EC: Commission Decision of 21 December 1998 approving the 1999 technical action plan for improving agricultural statistics (notified under document number C(1998) 4343) (Text with EEA relevance) Official Journal L 011 , 16/01/1999 P. 0049 - 0051COMMISSION DECISION of 21 December 1998 approving the 1999 technical action plan for improving agricultural statistics (notified under document number C(1998) 4343) (Text with EEA relevance) (1999/41/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 96/411/EC of 25 June 1996 on improving Community agricultural statistics (1), most recently amended by Commission Decision 98/514/EC of 29 July 1998 (2), and particularly Article 4(1) and Article 6(2),Whereas, pursuant to Council Decision 96/411/EC, the Commission establishes each year a technical action plan for agricultural statistics;Whereas there is a need to consolidate certain actions begun in previous action plans and to continue the effort undertaken by the Member States;Whereas it is essential to obtain detailed information on the use of pesticides in order to meet the requirements of Community legislation, particularly Council Regulation (EEC) No 2078/92 (3) and Council Directive 91/414/EEC (4);Whereas, pursuant to Council Decision 96/411/EC, the Community contributes to the costs realised by the Member States in making adaptations to national systems or to such costs for preparatory work relating to new or increasing needs which are part of a technical action plan;Whereas the measures provided for in the present Decision are compatible with the opinion of the Standing Committee on Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 1 The 1999 technical action plan for improving agricultural statistics, set out in the Annex, is approved.Article 2 This Decision is addressed to the Member States.Done at Brussels, 21 December 1998.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ L 162, 1. 7. 1996, p. 14.(2) OJ L 230, 18. 8. 1998, p. 28.(3) OJ L 215, 30. 7. 1992, p. 85.(4) OJ L 230, 19. 8. 1991, p. 1.ANNEX 1999 TECHNICAL ACTION PLAN 1. The actions provided for in the technical action plan for improving agricultural statistics (TAPAS) in 1999 are intended as a continuation of some of the actions begun as part of the 1996/97 and 1998 action plans (1), especially:(i) improvement and rapid transmission of fruit and vegetable statistics;(ii) balances;and include actions in a new field:(iii) the use of pesticides.The Commission shall contribute to the costs of actions undertaken in these fields. The contribution payable to each Member State shall not exceed the amounts indicated in Table A.2. The actions submitted by the Member States must relate to:(i) improvement and rapid transmission of fruit and vegetable statistics: The aim is to have available, as soon as possible after the harvest, reliable statistics on Community production of the main fruits and vegetables. This makes it necessary for all the Member States to provide Eurostat with reliable, up-to-date information on the areas under these crops and on their production volumes.To this end, and to complement the actions begun in 1997, the Commission shall make a Community contribution, subject to the ceilings indicated in Table A, to those Member States wishing to put in place additional tools for improving their knowledge of their national production of fruit and vegetables which are of Community interest.(ii) balances: This action is designed to improve the data on balances:(a) cereal balances and balances of other arable crops, fruit and vegetable balances, dairy product balances, meat (including poultry) balances, other balances;(b) fodder balances.In order to continue the effort made by the Member States as part of the 1996/1997 and 1998 TAPAS action plans, the Commission shall make a Community contribution, subject to the ceilings indicated in Table A, to those Member States which submit new projects for action in this field.(iii) use of pesticides: The purpose of this action is to promote the collection of data on the use of pesticides. It may take the form of a pilot survey covering a particular type of crop (for example, cereals or fruits). The types of crop shall be selected by the Member States in the light of their importance in terms of the area under the crops concerned or the quantity of pesticides used.The data which are to be collected relate to: (1) the crop treated; (2) the area under the crop; (3) the area treated; (4) the active ingredient applied (to be identified on the basis of information about the product, provided by the farm operator); (5) the quantity used or the rate of application; and (6) the periods of application.The Commission shall make a Community contribution, subject to the ceilings indicated in Table A, to Member States which submit projects in this field.>TABLE>(1) OJ L 6, 10. 1. 1997, p. 45OJ L 240, 2. 9. 1997, p. 10OJ L 70, 10. 3. 1998, p. 23.